Order entered December 5, 2012




                                              In The
                                           Court of 5Appealls
                             jf iftb )1`.. t5tritt of Texas; at 1Baila5
                                        No. 05-12-01293-CV

                                 JAMES A. WALTER, Appellant

                                                 V.
              21ST CENTURY INSURANCE COMPANY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-08240-A

                                             ORDER

       The Court has before it appellant's November 30, 2012 supplemental motion for

additional time to file his brief. The Court GRANTS the motion and ORDERS appellant to file

his brief by December 28, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                       MOLLY FRA
                                                       JUSTICE